DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and further in view of McMillan; Francis Gavin US 20130251189 A1 (hereafter McMillian).
Regarding claim 1 “A method carried out by a content-presentation device of a content-modification system that includes a content-distribution system,” Gordon para 32 and Fig. 1 teaches media the method comprising: making a first determination of an upcoming content-modification opportunity in content data received by the content-presentation device on an identified channel from the content-distribution system” Gordon para 138-146 media system 108 is able to identify upcoming advertisement insertion points by detecting, extracting, and generating fingerprints obtained from content frames; para 154, 222-223 media system 108 obtains fingerprint data for a channel ; Regarding “wherein identification of the channel is based on a match between first reference fingerprint data representing a first transmitted portion of the content data transmitted by the content-distribution system and first query fingerprint data representing at least a portion of the received content data, wherein the received content data comprises a sequence of content frames received at a source frame rate, and wherein the first query fingerprint data are generated by the content-presentation device from a first subset of content frames by sampling a first received portion of the received sequence of content frames at a first sampling rate that is less than the source frame rate” Gordon para 195-197 teaches the media system 108 to determine matches between received reference fingerprints (reference fingerprint) obtained from a content distribution system 110 and comparison fingerprints (query fingerprints) generated by the media system 108 wherein the comparison fingerprint generated by system 108 has a lower sampling rate (e.g., using a single frame in Gordon para 211); Gordon para 155 fingerprint data includes channel and the time until the next advertisement begins; Gordon further teaches wherein the received content data comprises a sequence of content frames received at a source frame rate as receiving each frame of the content and a reference fingerprint for each frame wherein Gordon para 222-223 teaches the Media System 108 receives (1151) one or more reference fingerprints for the received sequence of media content from the server system (e.g., Content Replacement System 110).  In some embodiments, the reference fingerprints are received as a stream of reference fingerprints (e.g., the reference fingerprints are sent sequentially over a period of time in an order determined in accordance 
	Regarding “receiving second reference fingerprint data representing a second transmitted portion of the content data transmitted by the content-distribution system, the second reference fingerprint data comprising a sequence of reference fingerprints received at the source frame rate, wherein the second transmitted portion follows the first transmitted portion” Gordon para 222-223 teaches the Media System 108 receives (1151) one or more reference fingerprints for the received sequence of media content from the server system (e.g., Content Replacement System 110).  In some embodiments, the reference fingerprints are received as a stream of reference fingerprints (e.g., the reference fingerprints are sent sequentially over a period of time in an order determined in accordance with a progression of the reference sequence of media content from which they were generated). Regarding “in response to at least making the first determination: (i) switching from the first sampling rate to a second, higher sampling rate, wherein the second sampling rate is no greater than the source frame rate, (ii) obtaining a second subset of content frames by sampling a second received portion of the received sequence of content frames at the second sampling rate, wherein the second received portion follows the first received portion, (iii) generating second query fingerprint data from the second subset of content frames, (iv) making a second determination of whether or not the second query fingerprint data matches the received second reference fingerprint data to at least a matching threshold” Gordon teaches increasing sampling rate from a weak first comparison fingerprint to a second stronger comparison fingerprint with a sample that is less than or equal to the media sequence wherein Gordon [0177-0178, 0280] In some embodiments, before the replacement media content is used to replace the first sequence of media content at the Media System 108, the Content Replacement System 110 verifies that the first sequence of media content is the ; Gordon para 141 further teaches comparison fingerprint data and reference fingerprint data are compared to determine if the comparison result is with a predetermined threshold.
Regarding “and in response to switching from the first sampling rate to the second, higher sampling rate, and prior to making the second determination, reducing the matching threshold to increase a tolerance to mis-matching of the second query fingerprint data to the second reference fingerprint data when the second subset of content frames is subject to frame jitter” Gordon para 197 teaches taking bandwidth constraints, download speed, network connection latency, and media system 108 processing power into consideration during discovery mode where the media system 108 is generating comparison fingerprints (query fingerprints) to compare with reference fingerprints obtained from the system 110 over a network). Gordon para 261, 272 teaches adjusting threshold when balancing between accuracy and speed when generating matching comparison and reference fingerprints and suggesting that higher 
	In an analogous art, McMillian teaches a motivation and embodiments to support the inferences that a person of ordinary skill in the art would have made based on the teachings of Gordon. For example, McMillian para 0025 teaches switching between higher and lower sampling rates to generate fingerprints to balance processing power wherein an audience measurement system 100 can quickly identify the monitored media using, for example, high resolution signatures, and then perform continuous, efficient real-time monitoring using, for example, lower resolution signatures, which may utilize less processing power for signature matching than is utilized when matching the high resolution signatures. More importantly, McMillian para 0066 teaches:
“… the signature interval adjuster 315 can measure signal strength (e.g., such as in terms of signal power, signal energy, signal volume, signal amplitude, etc.), signal-to-noise ratio, noise content, etc. At block 1010, the signature interval adjuster 315 adjusts the sampling interval between monitored signatures of the second type (e.g., the light, low resolution signatures) that are generated by the signature processor 210 (e.g., by the type 2 signature generator 310 of the signature processor 210).  For example, the signature interval adjuster 315 can increase the interval between the monitored signatures of the second type (or, in other words, decrease the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) strong and/or are not noisy, but can decrease the interval between the monitored signatures of the second type (or, in other words, increase the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) weak and/or are noisy.  Processing returns to block 1005 and blocks subsequent thereto to enable the signature interval adjuster 315 to continue to adjust the sampling intervals between the 

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon’s invention for a media system device (i.e., content presentation device) in a system comprising content replacement system 110 to dynamically generate comparison fingerprints (i.e., query fingerprints generated at different sampling rates) and dynamically adjust matching thresholds to compare with reference fingerprints transmitted at a source frame rate from a content-distribution system source over a network in order to identify advertisement opportunities with a media content stream related to the reference fingerprints while taking into account the processing power of the media system device to balance accuracy and speed of identification without introducing system latency (jitter) and incorporate known elements of McMillians invention disclosing measured characteristic(s) of received signals indicate that the monitored media signal(s) is(are) strong and/or are not noisy, but can decrease the interval between the monitored signatures of the second type (or, in other words, increase the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) weak and/or are noisy in order to improve a media device’s ability to adjust processing power to address latency, speed and accuracy issues when identifying fingerprints. 
Regarding claim 2 “wherein making the second determination of whether or not the second query fingerprint data matches the received second reference fingerprint data to at least the matching threshold comprises computing a sliding window correlation of the second query fingerprint to the second reference fingerprint data” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon teaches a sliding window for comparing a six second window at two seconds at a time in “para [0297] In some embodiments, identifying the subset of reference fingerprints is performed using (1462) a hashing function that uses the one or more statistical measures as inputs. In some embodiments, a hash table for the hashing function is generated (1464) after the unknown sequence of media content 
Regarding claim 3, “wherein the identification of the channel based on the match between first reference fingerprint data representing a first transmitted portion of the content data transmitted by the content-distribution system and the first query fingerprint data representing at least a portion of the received content data comprises a cold match between first reference fingerprint data and the first query fingerprint data to at least a first threshold level of quantitative agreement, and wherein reducing the matching threshold to increase a tolerance to mis-matching of the second query fingerprint data to the second reference fingerprint data when the second subset of content frames is subject to frame jitter comprises reducing the matching threshold to less than the first threshold level” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Gordon teaches a preliminary matching as a cold match with a weak fingerprint wherein and increasing sampling rate from a weak first comparison fingerprint to a second stronger comparison fingerprint with a sample that is less than or equal to the media sequence wherein Gordon [0177-0178, 0280] In some embodiments, before the replacement media content is used to replace the first sequence of media content at the Media System ; Gordon para 141 further teaches comparison fingerprint data and reference fingerprint data are compared to determine if the comparison result is with a predetermined threshold.
Regarding claim 4, “wherein the second query fingerprint data comprises a second query sequence of second query fingerprints, and wherein making the second determination of whether or not the second query fingerprint data matches the received second reference fingerprint data to at least the matching threshold comprises: determining a temporal alignment of the second query sequence of fingerprints with the sequence of the second reference fingerprints that yields a maximum correlation; and determining whether or not the maximum correlation is at least as large as the matching threshold” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Gordon para 225 teaches the reference position is a temporal position within the received sequence of media content (e.g., the 
Regarding claim 5, “wherein the content data comprises video data, and wherein the content frames comprise video frames” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Gordon para 138-146 media system 108 is able to identify upcoming advertisement insertion points by detecting, extracting, and generating fingerprints obtained from content frames; para 154, 222-223 media system 108 obtains fingerprint data for a channel. Gordon para 195-197 teaches the 
Regarding claim 6, “wherein each reference fingerprint in the sequence of the second reference fingerprint data comprises a global intensity of a respective video frame of the second transmitted portion of the content data, and a set of local intensities and corresponding spatial frame coordinates of the respective video frame, and wherein each second query fingerprint comprises a global intensity of a respective second query video frame of the second subset of content frames, and a set of local intensities and corresponding spatial frame coordinates of the respective second query video frame, and wherein determining the alignment of the second query sequence of fingerprints with the sequence of the second reference fingerprints that yields the maximum correlation comprises computing a hamming distance between each second query fingerprint and at least one of the second reference fingerprints” is further 
Regarding claim 7, “wherein the second query fingerprint data comprises a second query sequence of second query fingerprints, and wherein reducing the matching threshold to increase the tolerance to mis-matching of the second query fingerprint data to the second reference fingerprint data when the second subset of content frames is subject to frame jitter comprises: determining that temporal irregularities in the second query sequence of second query fingerprints cause temporal misalignments between the second query sequence of second query fingerprints and the sequence of reference fingerprints of the second reference fingerprint data, the temporal misalignments causing mis-matching of at least some second query fingerprints to reference fingerprints; computing a correlation between the second query sequence of second query fingerprints and the sequence of reference fingerprints, the correlation including computational effects of the mis-matching second query fingerprints and reference fingerprints; and determining the second query fingerprint data to be a sufficient match to the second reference fingerprint data if the correlation is at least as great as the reduced matching threshold” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Gordon para 225 teaches the reference position is a temporal position within the received sequence of media content (e.g., the additional content is a sequence of media content that begins at "frame x," or the additional content is a channel recognition bar that is displayed in a lower right-hand corner of the display that begins to be displayed at "frame x"). In some of these embodiments, the reference position identifies a specific frame in the received sequence of media content (e.g., the fingerprint is a frame-accurate fingerprint). Gordon para 292 further teaches a set of sample values including a sample value of the optical property at each sample location of the respective reference unit of media content. In some embodiments the optical property is a measurement of the light intensity such as a photometric quantity (e.g., luminance), a radiometric quantity (e.g., radiant emittance), a chromatic quantity, etc. In some embodiments the optical property is a chromatic property (e.g., hue and/or saturation). In some embodiments, each sample location includes (1422) a plurality of pixels (e.g., a block of pixels) including a plurality of pixels, and 
Regarding the content-presentation device claims 8-14, the claims are grouped and rejected with the method claims 1-7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-7 and because the steps of the method are easily converted into elements of a computer device for implementing processes by one of ordinary skill in the art. 
Regarding the non-transitory computer readable media claims 15-20 the claims are grouped and rejected with the method claims 1-7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-7 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
	

Conclusion
See prior art not of record (Ramanathan; Prashant et al. US 20100318515 A1) regarding global gradients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421